Citation Nr: 1243530	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



REMAND

The Veteran served on active duty from October 1986 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a compensable rating for service-connected bilateral hearing loss.

A February 2010 VA audiology consultation report refers to audiometric test results that were obtained during the consultation and indicates that they are located in the "'Audiogram Display' module under 'Tools' Menu in CPRS."  The results are not located in either the paper claims file or the electronic claims file (Virtual VA).  As audiometric test data are relevant to the claim for a compensable rating for bilateral hearing loss, the claim must be remanded to the agency of original jurisdiction (AOJ) to obtain those records.

On remand, the AOJ should also obtain outstanding treatment records from the South Texas VA Health Care System, to include the San Antonio VA Medical Center (VAMC) and the Frank Tejeda VA Outpatient Clinic (VAOPC), dated from March 2010 to the present that may be related to his claim for an increased rating for his bilateral hearing loss.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the relevant regulation, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See id. 

In addition, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2012).  In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

In the Veteran's case, he was afforded audiological examinations in January 2008 and January 2011, which included objective audiometric testing.  However, the January 2008 report contained no description of any functional effects caused by service-connected hearing disability, and the January 2011 report contained only a conclusory statement that the hearing disability had no significant effects on the Veteran's occupation.  Moreover, it is unclear whether either examiner had access to the Veteran's claims file, which contains multiple lay statements from others, including the Veteran's supervisor, attesting to their observations regarding the Veteran's hearing loss.  Consequently, the claim must be remanded for a complete audiological examination, including an evaluation of the functional effects of the Veteran's bilateral hearing loss, as discussed in Martinak, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim for an increased rating for bilateral hearing loss.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

Even if the Veteran does not respond, the AOJ should obtain from the South Texas Health Care System, to include the San Antonio VAMC and the Frank Tejeda VAOPC, ongoing records of evaluation and treatment for bilateral hearing loss dated from March 2010 to the present.

The AOJ should also obtain and associate with the claims file the audiometric test results from a February 2010 VA audiology consultation.

2.  Upon completion of the above, the AOJ should arrange for the Veteran to be scheduled for an audiological examination by a clinician with the appropriate expertise to assess the claim.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  38 C.F.R. § 4.85(a) (2012).  The examiner must provide a full description of all functional deficits caused by service-connected hearing loss.  See Martinak, 21 Vet. App. at 455.  If no such deficits are found, this should be explained.

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

